Citation Nr: 0310467	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to annual clothing allowance under 38 U.S.C.A. 
§ 1162.

(The issue of entitlement to an increased rating for service-
connected right knee disability is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination that 
denied the benefit sought.  The veteran was notified of this 
action by letter in October 2001, and he perfected his appeal 
in this regard in March 2002.


REMAND

In the instant case, the veteran appealed a September 2001 
decision to deny him a clothing allowance.  At the same time, 
the evidence shows he was determined eligible for clothing 
allowance in 1989, 1990, 1992, 1993, 1994, 1995, 1996, 1997, 
1998, 1999, and 2000.  When last examined for VA purposes in 
November 2002, he was wearing a knee brace.  The Board finds 
that this VA examination is inadequate for the purpose of 
determining whether the veteran is entitled to an annual 
clothing allowance under 38 U.S.C.A. § 1162.  Therefore, to 
satisfy VA's duty to assist the veteran in developing facts 
pertinent to the claim, more information is necessary to 
determine whether any wear and tear of the veteran's clothes 
is the result of a right knee brace as may be prescribed for 
the veteran's service-connected right knee disability.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
is completed.  In particular, the AOJ 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The AOJ should contact the veteran 
and request that he identify any private 
practitioner, with addresses, who has 
recommended, provided, or prescribed a 
right knee brace.  The AOJ should obtain 
records from each health care provider 
the veteran identifies.  

3.  The AOJ also should contact the 
veteran and request that he identify the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for the right knee associated with a 
right knee brace.  With any necessary 
authorization from the veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously, including VA 
treatment records from the VA Medical 
Center in San Juan, Puerto Rico from 
January 2001 to the present, including 
prosthetics clinic records and any 
records pertinent to the prescription and 
provision of a right knee brace.

4.  If the AOJ is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should schedule the 
veteran for a VA clothing allowance 
examination to determine whether any wear 
or tear of the veteran's clothes was the 
result of a necessary right knee brace.  
The veteran should be asked to bring 
articles of clothing with him as evidence 
of the damage caused by the knee brace.  
Send the claims folder to the examiner 
for review.  The Chief Medical Director 
or designee should determine: (1) whether 
the right knee brace is medically 
prescribed; (2) whether the right knee 
brace qualifies as a prosthetic or 
orthopedic device; (3) whether the 
veteran actually uses the right knee 
brace with sufficient consistency to wear 
or tear his clothes and certify (4) 
whether the right knee brace tends to 
wear or tear the veteran's clothes.  

6.  Thereafter, the AOJ should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The AOJ should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the AOJ should re-adjudicate 
the claim.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last statement of the case was issued 
in March 2002.  38 C.F.R. § 19.31 (2002).  
If the veteran does not appear for an 
examination, without good cause, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the AOJ's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


